DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I (claims 1-11 and 21-25) in the reply filed on 21 October 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 21 recite “performing lysis of the set of cells… thereby allowing binding of released biomarkers from the set of cells to the set of functionalized particles… performing a reverse transcription operation… with content bound to the set of functionalized particles.” It is unclear whether the content bound to the set of functionalized particles is the same as the biomarkers binding to the same. Further, it is unclear what exactly the “content bound to the set of functionalized particles” is and if it is different from the products of the reverse/second strand synthesis/amplification operations. It is unclear if the biomarkers are the same as the set of targets. For purposes of examination, it is assumed that content bound to the set of functionalized particles is the same as the bound released biomarkers and products of the operations are merely transcription/amplification products of said bound products or bound content; it is assumed the biomarkers are the same as the set of targets.
Claim 6 recites positioning the set of functionalized particles within a second substrate. However, claim 1 recites capturing the set of cells in proximity to a set of functionalized particles at a set of microwells of a sample processing substrate. It is unclear if the step of positioning the functionalized particles comprises transferring said functionalized particles to the second substrate from the processing substrate of claim 1 or if the functionalized particles originate at a second set of microwells of the second substrate.
Claim 7 recites the set of functionalized particles at the second substrate. Similar to claim 6, it is unclear if the step of positioning the functionalized particles comprises transferring said functionalized particles to the second substrate from the processing substrate of claim 1 or if the functionalized particles originate at a second set of microwells of the second substrate.
Dependent claims 2-5, 8 and 22-25 are rejected under 35 U.S.C. § 112(b) as being dependent upon indefinite claims 1, 6-7, and 21.
Allowable Subject Matter
Claims 1-11 and 21-25 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action (see above). The closest prior art is cited from Handique et al. (US 2016/0008814, cited in the IDS filed 09 October 2020), hereinafter, Handique.
	Regarding claims 1 and 21, Handique discloses a method for detecting a set of targets of a sample (analysis of the captured cells of interest) ([0066]), the method comprising: 
capturing a set of cells or a tissue (tissue biopsy) ([0045]-[0046]) of the sample in proximity to a set of functionalized particles (magnetic beads coupled with affinity molecules configured to bind components of interest (e.g., undesired cells, fragments, waste products)) ([0027]), in a reservoir 130 (The reservoir 130 functions to receive a biological sample) ([0037]), 
performing lysis of the set of cells (lysing captured cells of the target cell population [in step] S348) ([0070]), thereby allowing binding of released biomarkers from the set of cells to the set of functionalized particles (Steps S380, S384, and/or S386 can comprise using any other suitable combination of markers and binding particles that facilitate separation of contaminating particles from the cells of interest) ([0074]), 
performing an amplification operation at the set of functionalized particles and hybridizing each of a set of probes, corresponding to a set of fluorophores, to products of the amplification operation (Step S340 can prepare cells of the target cell population for an analysis requiring a stain (e.g. fluorescent stain or histological stain), [0070]; Step S340 comprises combining the biological sample with a PCR reagent mixture and thermocycling the biological sample…, [0083]; In the third specific example, BrightField imaging enabled visualization of MCF7 cells within the cell capture device, fluorescence imaging with a FITC filter, showed no fluorescent signal prior to amplification by single cell PCR, and fluorescence imaging with a FITC filter showed marked increases in fluorescence signal post amplification by single cell PCR, [0085]),
generating an image dataset of light emitted by the set of probes, thereby enabling detection of the set of targets of the sample (The microfluidic chip is also composed of a low-autofluorescence material that is optically transparent, to facilitate analyses involving light transmission and detection, [0060]; Step S350 can comprise detecting nucleic acids within the cell capture device after preparing the biological sample for PCR, [0071]).
However, Handique is silent on a method comprising:
capturing a set of cells or a tissue sample in proximity to a set of functionalized particles, in single cell format or a single array format, at a set of microwells of a sample processing substrate; and
performing lysis of the set of cells or tissue sample, at the sample processing substrate, thereby allowing binding of released biomarkers from the set of cells or tissue sample to the set of functionalized particles. 
Moreover, it would not have been obvious to provide reservoir 130 as a set of microwells for retaining a set of cells or a tissue sample because Handique does not teach that reservoir 130 is in the same dimension of microns (such as a microwell) and is silent on the reservoir 130 being capable of performing the methods in single cell or single array format.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P SHIMEK whose telephone number is (571)270-1578. The examiner can normally be reached Monday to Friday, 8:00am to 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL PAUL SHIMEK/           Examiner, Art Unit 1796                                                                                                                                                                                             
/PAUL S HYUN/           Primary Examiner, Art Unit 1796